191 S.E.2d 70 (1972)
281 N.C. 751
STATE of North Carolina
v.
Owen Swanson DOSS.
No. 131.
Supreme Court of North Carolina.
August 31, 1972.
MOORE, Justice.
At the 30 November 1970 Special Criminal Session of the Superior Court of Pitt County, North Carolina, defendant was tried and convicted of the crime of murder in the first degree and sentenced to death. Upon defendant's appeal, this Court found no error in the trial and judgment. State v. Doss, 279 N.C. 413, 183 S.E.2d 671 (1971). Defendant then filed a petition for writ of certiorari in the Supreme Court of the United States. On 29 July 1972 this Court received from the Supreme Court of the United States, 408 U.S. 939, 92 S. Ct. 2875, 33 L. Ed. 2d 762, the following mandate:
*71
         "UNITED STATES OF AMERICA, SS:
         "THE PRESIDENT OF THE UNITED STATES OF AMERICA
         "To the Honorable the Judges of the Supreme Court of the State of North
         Carolina,
         "GREETINGS:
         "WHEREAS, lately in the Supreme Court of the State of North Carolina,
    ________ there came before you a cause between the State
    of North Carolina and Owen Swanson Doss, No. 1, Fall Term, 1971, wherein
    the judgment of the said Supreme Court was duly entered on the thirteenth
    day of October A.D. 1971, as appears by an inspection of the petition
    for writ of certiorari to the said Supreme Court and the response thereto.
        "AND WHEREAS, in the 1971 Term, the said cause having been submitted
    to the SUPREME COURT OF THE UNITED STATES on the
    said petition for writ of certiorari and response thereto, and the Court
    having granted the said petition:
        "ON CONSIDERATION WHEREOF, it was ordered and adjudged on
    June 29, 1972, by this Court that the judgment of the said Supreme Court
    of North Carolina in this cause be vacated insofar as it leaves undisturbed
    the death penalty imposed, and that this cause be remanded to the Supreme
    Court of the State of North Carolina for further proceedings. See Stewart
    v. Massachusetts, 408 U.S. 845, 92 S. Ct. 2845, 33 L. Ed. 2d 744 (1972).
        "NOW, THEREFORE, THE CAUSE IS REMANDED to you in order that
    such proceedings may be had in the said cause, in conformity with
    the judgment of this Court above stated, as accord with right and justice,
    and the Constitution and laws of the United States, the said writ of certiorari
    notwithstanding.
        "Witness the Honorable WARREN E. BURGER, Chief Justice of the
    United States, the twenty-sixth ______ day of July in the
    year of our Lord one thousand nine hundred and seventy-two.
                          MICHAEL RODAK, JR.  
                       Clerk of the Supreme Court of the
                              United States
     ___________
     No. 71-6001
     Owen Swanson Doss,
     v
     North Carolina"
The opinion in Stewart v. Massachusetts, referred to in the foregoing mandate, is as follows:
"Per Curiam. The appellant in this case was sentenced to death. The imposition and carrying out of that death penalty constitutes cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972). The motion for leave to proceed in forma pauperis is granted. The judgment is therefore vacated insofar as it leaves undisturbed the death penalty imposed, and the case is remanded for further proceedings."
Pursuant to the foregoing mandate of the Supreme Court of the United States vacating *72 the death penalty imposed upon defendant, this cause is remanded to the Superior Court of Pitt County with directions to proceed as follows:
(1) The presiding judge of the Superior Court of Pitt County shall cause to be served on the defendant, Owen Swanson Doss, and on his attorneys of record, notice to appear at a designated time during a session of said Superior Court authorized to hear criminal cases. The time fixed shall not be less than ten days from the date of the order. At that time, defendant being present in open court and represented by his attorneys, based on the verdict of guilty of murder in the first degree returned by the jury at his trial at the 30 November 1970 Special Criminal Session, the presiding judge will pronounce judgment that the defendant be imprisoned for life in the State's prison.
(2) The presiding judge of the Superior Court of Pitt County will issue a writ of habeas corpus to the official having custody of the defendant, Owen Swanson Doss, to produce him in open court at the time and for the purpose of being present when the judgment imposing life imprisonment is pronounced.
The foregoing accords with our previous orders entered in the following cases: State v. Hill, 279 N.C. 371, 183 S.E.2d 97; State v. Atkinson, 279 N.C. 385, 183 S.E.2d 105; State v. Atkinson, 279 N.C. 386, 183 S.E.2d 106; State v. Williams, 279 N.C. 388, 183 S.E.2d 106; State v. Sanders, 279 N.C. 389, 183 S.E.2d 107; State v. Roseboro, 279 N.C. 391, 183 S.E.2d 108 (1971); State v. Childs, 280 N.C. 576, 187 S.E.2d 78 (1972).
Remanded for judgment.